DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-32 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method for determining a heart failure status. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, claim 1 is directed towards a process. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “determining that an activity state of the patient satisfies at least one inactivity criterion based on at least one first signal received from the one or more sensors”; “determining a first value of at least one heart beat variability metric of the patient while the activity state of the patient satisfies the at least one inactivity criterion based on at least one second signal received from the one or more sensors”; “determining, after determining the first value of 
Other than reciting “processing circuitry” interpreted as a generic processor, nothing in the elements of the claim preclude the step from being performed in the mind.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, the claim recites additional elements, “one or more sensors” and “processing circuitry”. The additional element does not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional element is disclosed in a prior art reference: An et al. (US 20150342540) discloses 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 2-16, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claims 17-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a system for determining a heart failure status and a non-transitory computer-readable medium storing instructions for causing circuitry to perform a method for determining a heart failure. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “determining that an activity state of the patient satisfies at least one inactivity criterion based on at least one first signal received from the one or more sensors”; “determining a first value of at least one heart beat variability metric of the patient while the activity state of the patient satisfies the at least one inactivity criterion based on at least one second signal received from the one or more sensors”; “determining, after determining the first value of the at least one heart beat variability metric, that the activity state of the patient no longer satisfies the at least one inactivity criterion based on the at least one first signal”; “determining, within a predetermined period of time after determining that the activity state of the patient no longer satisfies the at least one inactivity criterion, a second value of the at least one heart beat variability metric while the activity state of the patient no longer satisfies the at least one inactivity criterion based on the at least one second signal”; “determining a difference between the first value of the at least one heart beat variability metric and the second value of the at least one heart beat variability metric”; and “determining the heart failure status of the patient based on the difference”. The reason that the limitations are considered an abstract idea is because they are directed to mental processes (observation, evaluation, judgment, opinion) and mathematical concepts (mathematical calculations).  
Other than reciting “processing circuitry” interpreted as a generic processor, nothing in the elements of the claim preclude the step from being performed in the mind.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, the claim recites additional elements, “one or more sensors” and “processing circuitry”. The additional element does not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional element is disclosed in a prior art reference: An et al. (US 20150342540) discloses one or more sensors (para. [0077], posture or activity level detector 423 can be coupled a sensor such as an accelerometer and detect a posture of the patient as being one of two or more posture states including, for example, a supine or upright position; para. [0078], sleep/awake state detector 424 can be configured to receive an indication of a change from a sleep state to an awake state using a sleep detector. Examples of the sleep detector can include accelerometers, piezoelectric sensor, biopotential electrodes and sensors, or other physiologic sensors configurable to detect the posture, change of posture, activity, respiration, electroencephalograms, or other physiologic signals indicative of sleep or awake states.; para. [0093], a subcutaneous electrocardiogram (ECG) such as sensed by electrodes placed subcutaneously; para. [0099], cardiac electrical activity can be sensed using a physiology sensor or a plurality of electrodes attached to or implanted within the patient body). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 18-30, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a system for determining a heart failure status. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 32 is directed towards a machine. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “determine that an activity state of the patient satisfies at least one inactivity criterion based on at least one first signal received from the one or more sensors”; “determine that the activity state of the patient has increased by determining that the activity state of the patient no longer satisfies the at least one inactivity criterion based on the at least one first signal after determining that the activity state of the patient satisfies the at least one inactivity criterion”; “determine, within a predetermined period of time after determining that the activity state of the patient has increased, a current value of at least one heart beat variability metric while the activity state of the patient no longer satisfies the at least one the inactivity criterion based on at least one second signal received from the one or more sensors”; “compare the current value of the at least one heart beat variability metric to a baseline value of the at least one heart beat variability metric”; and “determine the heart failure status of the patient based on the comparison”. The reason that the limitations are considered an abstract idea is because they are directed to mental processes (observation, evaluation, judgment, opinion) and mathematical concepts (mathematical calculations).  
Other than reciting “processing circuitry” interpreted as a generic processor, nothing in the elements of the claim preclude the step from being performed in the mind.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, the claim recites additional elements, “one or more sensors” and “processing circuitry”. The additional element does not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional element is disclosed in a prior art reference: An et al. (US 20150342540) discloses one or more sensors (para. [0077], posture or activity level detector 423 can be coupled a sensor such as an accelerometer and detect a posture of the patient as being one of two or more posture states including, for example, a supine or upright position; para. [0078], sleep/awake state detector 424 can be configured to receive an indication of a change from a sleep state to an awake state using a sleep detector. Examples of the sleep detector can include accelerometers, piezoelectric sensor, biopotential electrodes and sensors, or other physiologic sensors configurable to detect the posture, change of posture, activity, respiration, electroencephalograms, or other physiologic signals indicative of sleep or awake states.; para. [0093], a subcutaneous electrocardiogram (ECG) such as sensed by electrodes placed subcutaneously; para. [0099], cardiac electrical activity can be sensed using a physiology sensor or a plurality of electrodes attached to or implanted within the patient body). 
Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 13, the limitation, “the first signal and the second signal comprises a common signal”, lacks written description. The instant specification discloses that the first signal and the second signal comprise a common signal in para. [0175] and [0149]. However, the instant specification does not describe what “a common signal” is. No examples are given regarding “a common signal”.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 13, 18-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 13, the limitation “the first signal” and “the second signal” are indefinite. Claim 1 recites “at least one first signal” and “at least one second signal”. It is unclear which signal from “at least one first signal” “the first signal” is referring to. It is also unclear which signal from “at least one second signal” “the second signal” is referring to.
Re Claims 6 and 22, the limitation “the comparison” is indefinite, because it lacks antecedent basis. 
Re Claims 4 and 20, the limitation “the plurality of electrodes” is indefinite, because it lacks antecedent basis. 
Re Claim 18, the limitation “to the baseline heart beat variability difference” is indefinite, because “the baseline heart beat variability difference” lacks antecedent basis. Also, it is unclear what it means by “determine the heart failure status of the patient based on the difference between the first value of the at least one heart beat variability metric and the second value of the at least one heart beat variability metric to the baseline heart beat variability difference”. 
 
Claim Objections
Claims 31 and 32 are objected to because of the following informalities:  
Re Claims 31 and 32, the claim numbering of claims 31 and 32 should be corrected since there is another claim 31. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-18, and 21-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 20150342540), hereinafter “An”.
Re Claim 1, An discloses a method for determining a heart failure status of a patient using a medical device comprising one or more sensors, the method comprising, by processing circuitry of a medical device system comprising the medical device (abstract): 
determining that an activity state of the patient satisfies at least one inactivity criterion based on at least one first signal received from the one or more sensors (fig. 8, step 801, detect a contextual condition associated with a patient, para. [0007], [0008], [0052], and [0092] discloses that the contextual condition can include a patient's physiologic context or an environmental context. The physiologic context includes body-related contextual information, such as the posture, physical activity or exertion level, sleep or awake state, mental or emotional state, metabolic demand, body temperature, patient weight, body fluid status, and other parameters indicative of the patient's body conditions or health status; para. [0059] discloses that context detector 201 detecting one or more 201 can detect physical activity or exertion level, or sleep/awake state; para. [0099], at 801, a contextual condition can include a time of day or, patient physical activity or exertion level, patient sleep/awake state, or an indication of patient metabolic demand; para. [0027] disclose a decrease in physical activity; para. [0077], posture states include a supine or upright position measured by accelerometer – a contextual condition when the patient is asleep, has a posture in supine position, or is at a low physical activity level reads on “inactivity criterion”; para. [0078], sleep/awake state detector 424 can be configured to receive an indication of a change from a sleep state to an awake state using a sleep detector. Examples of the sleep detector can include accelerometers, piezoelectric sensor, biopotential electrodes and sensors, or other physiologic sensors configurable to detect the posture, change of posture, activity, respiration, electroencephalograms, or other physiologic signals indicative of sleep or awake states.); 
determining a first value of at least one heart beat variability metric of the patient while the activity state of the patient satisfies the at least one inactivity criterion based on at least one second signal received from the one or more sensors (para. [0066] discloses that in response to the detected contextual conditions, one or more HR features are generated. The one or more HR features including HR, CL, or a variability of HR or a variability of CL; para. [0057] discloses HR features including a variability of HR or a variability of CL, such as beat-to-beat difference in HR or CL, or short-term variance or standard deviation of HR or CL; fig. 8, step 805 is measure HR measurement based on the contextual condition); 
determining, after determining the first value of the at least one heart beat variability metric, that the activity state of the patient no longer satisfies the at least one inactivity criterion based on the 
determining, within a predetermined period of time after determining that the activity state of the patient no longer satisfies the at least one inactivity criterion, a second value of the at least one heart beat variability metric while the activity state of the patient no longer satisfies the at least one inactivity criterion based on the at least one second signal (para. [0066] discloses that in response to the detected contextual conditions, one or more HR features are generated. The one or more HR features including HR, CL, or a variability of HR or a variability of CL; para. [0057] discloses HR features including a variability of HR or a variability of CL, such as beat-to-beat difference in HR or CL, or short-term variance or standard deviation of HR or CL; fig. 8, step 805 is measure HR measurement based on the contextual condition; para. [0063] and [0102] disclose that detection index (DI) from step 811 measured using HR metrics represent temporal variation of the values of the signal metrics, where the DI can be computed as a difference between a first statistical measure of the signal metric computed from a first time window and a second statistical measure of the signal metric computed from a second time window. In an example, the second time window can be longer than the first window, and at least a portion of the second time window precedes the first time window in time. The second statistical measure can represent a baseline value of the signal metric – this disclosure discloses that a first time window follows a second time window, where a baseline value can be measured in the second time window. “A first time window” reads on “within a predetermined period of time after determining that the activity state of the patient no longer satisfies the at least one inactivity criterion”. “A second time window” reads on 
determining a difference between the first value of the at least one heart beat variability metric and the second value of the at least one heart beat variability metric (para. [0063] and [0102] disclose that detection index (DI) from step 811 measured using HR metrics represent temporal variation of the values of the signal metrics, where the DI can be computed as a difference between a first statistical measure of the signal metric computed from a first time window and a second statistical measure of the signal metric computed from a second time window.; para. [0102] discloses that the DI can be statistical measure of the HR metric or the signal metric values, abstract discloses that the one or more signal metric includes a HR metric using the HR feature measurements; para. [0057] discloses HR features including a variability of HR or a variability of CL; para. [0103]); and 
determining the heart failure status of the patient based on the difference (fig. 8, step 812, target HF decompensation event detected, para. [0103], A decision is made at 811 as to whether the DI meets a specified criterion, such as exceeding a specified threshold.).  
Re Claims 17, 31, and 32, claims 17, 31, and 32 are rejected under substantially the same basis as claim 1. 
Re Claim 2, An discloses determining the heart failure status of the patient based on the difference between the first value of the at least one heart beat variability metric and the second value of the at least one heart beat variability metric beat variability comprises determining whether the difference between the first value of the at least one heart beat variability metric and the second value of the at least one heart beat variability metric satisfies a heart beat variability difference threshold value that is associated with a change in the heart failure status of the patient (fig. 8, step 812, target HF decompensation event detected, para. [0103], A decision is made at 811 as to whether the DI meets a specified criterion, such as exceeding a specified threshold; para. [0102] discloses that the DI can be a variability of HR or a variability of CL).  
Re Claim 18, claim 18 is rejected under substantially the same basis as claim 2. 
Re Claim 5, An discloses, by the processing circuitry: 
transmitting the heart failure status of the patient to a remote computer (para. [0047], external system 120 reads on a remote computer; the external system 120 can allow for programming of the IMD 110 and can receive information about one or more signals acquired by IMD 110, such as can be received via a communication link 103. The external system 120 can include a remote patient management system that can monitor patient status or adjust one or more therapies such as from a remote location; para. [0083], HF risk report generator 522 can generate a report to inform, warn, or alert a system end-user an elevated risk of a patient developing a future HF event. The HF risk report generator 402 can be coupled to the external device 120 and be configured to present to the user the risk of patient developing future HF events via the external device 120); 
receiving, from the remote computer, instructions for a medical intervention based on the heart failure status of the patient (para. [0047], external system 120 reads on a remote computer; the external system 120 can allow for programming of the IMD 110 and can receive information about one or more signals acquired by IMD 110, such as can be received via a communication link 103. The external system 120 can include a remote patient management system that can monitor patient status or adjust one or more therapies such as from a remote location); and 
transmitting the instructions for the medical intervention to a user interface (para. [0047], external system 120 reads on a remote computer and a remote patient management system can read on a user interface; the external system 120 can allow for programming of the IMD 110 and can receive information about one or more signals acquired by IMD 110, such as can be received via a 110 such as to configure the IMD 110 to perform one or more actions that can include physiological data acquisition such as using programmably specifiable sensing electrodes and configuration, device self-diagnostic test, or delivery of one or more therapies).  
Re Claim 21, Claim 21 is rejected under substantially the same basis as claim 5. 
Re Claim 6, An discloses that determining the heart failure status of the patient based on the comparison comprises determining, by the processing circuitry, a possibility that the patient will experience an adverse medical event (fig. 8, step 812, target HF decompensation event detected; para [0103], the target HF decompensation event is deemed detected at 812 if, the difference from the baseline HR metric exceeds a specified threshold).  
Re Claim 22, Claim 22 is rejected under substantially the same basis as claim 6. 
Re Claim 7, An discloses that the at least one inactivity criterion comprises a value of least one of a patient activity level, a patient posture, a time of day, a patient heart rate, or a patient respiration rate (para. [0077], posture or activity level detector 423 can be coupled a sensor such as an accelerometer and detect a posture of the patient as being one of two or more posture states including, for example, a supine or upright position; para. [0078], sleep/awake state detector 424 can be configured to receive an indication of a change from a sleep state to an awake state using a sleep detector. Examples of the sleep detector can include accelerometers, piezoelectric sensor, biopotential electrodes and sensors, or other physiologic sensors configurable to detect the posture, change of posture, activity, respiration, electroencephalograms, or other physiologic signals indicative of sleep or awake states.).  
Re Claim 23, Claim 23 is rejected under substantially the same basis as claim 7. 
Re Claim 8, An discloses determining, prior to determining that the activity state of the patient no longer satisfies the at least one inactivity criterion, that a period of time during which the activity state of the patient is expected to satisfy the at least one inactivity criterion has elapsed (para. [0063] and [0102] disclose that detection index (DI) from step 811 measured using HR metrics represent temporal variation of the values of the signal metrics, where the DI can be computed as a difference between a first statistical measure of the signal metric computed from a first time window and a second statistical measure of the signal metric computed from a second time window. In an example, the second time window can be longer than the first window, and at least a portion of the second time window precedes the first time window in time. The second statistical measure can represent a baseline value of the signal metric – this disclosure discloses that a second time window precedes a first time window, where a baseline value can be measured in the second time window. “A second time window” reads on “a period of time during which the activity state of the patient is expected to satisfy the at least one inactivity criterion”. Since “a second time window” is a time period to measure a baseline and precedes “a first time window”, one would determine the second time window has elapsed prior to determining a first time window).  
Re Claim 24, Claim 24 is rejected under substantially the same basis as claim 8. 
Re Claim 9, An discloses that determining that the activity state of the patient satisfies the at least one inactivity criterion comprises determining that the patient is lying down based on the at least one first signal, wherein determining the first value of the at least one heart beat variability metric while the activity state of the patient satisfies the at least one inactivity criterion comprises determining the first value of the at least one heart beat variability metric while the patient is lying down, and wherein determining that the activity state of the patient no longer satisfies the at least one inactivity criterion comprises determining that the patient is in an upright posture based on the at least one first signal, and  and [0092] discloses that the contextual condition can include a patient's physiologic context or an environmental context. The physiologic context includes body-related contextual information, such as the posture, physical activity or exertion level, sleep or awake state, mental or emotional state, metabolic demand, body temperature, patient weight, body fluid status, and other parameters indicative of the patient's body conditions or health status; para. [0077], posture states include a supine or upright position measured by accelerometer – a contextual condition when the patient has a posture in supine position reads on “inactivity criterion”, a contextual condition when the patient has a posture in upright position reads on “activity level of the patient no longer satisfy[ing] the at least one inactivity criterion”; para. [0078], sleep/awake state detector 424 can be configured to receive an indication of a change from a sleep state to an awake state using a sleep detector. Examples of the sleep detector can include accelerometers, piezoelectric sensor, biopotential electrodes and sensors, or other physiologic sensors configurable to detect the posture, change of posture, activity, respiration, electroencephalograms, or other physiologic signals indicative of sleep or awake states.).  
Re Claim 25, Claim 25 is rejected under substantially the same basis as claim 9. 
Re Claim 10, An discloses that the first value of the at least one heart beat variability metric comprises a value of at least one sleeping heart beat variability metric and the second value of the at least one heart beat variability metric comprises a value of at least one waking heart beat variability metric, wherein determining that the activity state of the patient no longer satisfies the at least one inactivity criterion after determining the first value of the at least one heart beat variability metric comprises determining (fig. 8, step 801, detect a contextual condition associated with a  patient, para. [0007], [0008], [0052], and [0092] discloses that the contextual condition can include a patient's physiologic context or an environmental context. The physiologic context includes body-related contextual information, such as the posture, physical activity or exertion level, sleep or awake state, mental or emotional state, metabolic demand, body temperature, patient weight, body fluid status, and other parameters indicative of the patient's body conditions or health status; para. [0059] discloses that context detector 201 detecting one or more contextual conditions indicative or correlative of a change of the patient's metabolic demand, such as an elevated metabolic demand that is indicated by, for example, an increase in body temperature, an increase in respiration rate, or an increase in depth of respiration, among others. The context detector 201 can detect physical activity or exertion level, or sleep/awake state; para. [0099], at 801, a contextual condition can include a time of day or, patient physical activity or exertion level, patient sleep/awake state, or an indication of patient metabolic demand; para. [0077], posture states include a supine or upright position measured by accelerometer – a contextual condition when the patient is asleep reads on “inactivity criterion”; para. [0078], sleep/awake state detector 424 can be configured to receive an indication of a change from a sleep state to an awake state using a sleep detector. Examples of the sleep detector can include accelerometers, piezoelectric sensor, biopotential electrodes and sensors, or other physiologic sensors configurable to detect the posture, change of posture, activity, respiration, electroencephalograms, or other physiologic signals indicative of sleep or awake states.; para. [0066] discloses that in response to the detected contextual conditions, one or more HR features are generated. The one or more HR features including HR, CL, or a variability of HR or a variability of CL; fig. 8, step 805 is  disclose that detection index (DI) from step 811 measured using HR metrics represent temporal variation of the values of the signal metrics, where the DI can be computed as a difference between a first statistical measure of the signal metric computed from a first time window and a second statistical measure of the signal metric computed from a second time window. In an example, the second time window can be longer than the first window, and at least a portion of the second time window precedes the first time window in time. The second statistical measure can represent a baseline value of the signal metric – this disclosure discloses that a first time window follows a second time window, where a baseline value can be measured in the second time window. “A first time window” reads on “the predetermined period of time after the patient has awakened from the sleep state”. “A second time window” reads on “an activity state of the patient satisfies at least one inactivity criterion”. “A first time window” is a time period where a different contextual condition is detected at step 801 of fig. 8).  
Re Claim 26, Claim 26 is rejected under substantially the same basis as claim 10. 
Re Claim 11, An discloses that the at least one heart beat variability metric comprises at least one of a T-wave alternans metric, a PR duration metric, a short-term variability metric, or a phase-rectified signal averaging metric (para. [0057], HR feature can include a variability of HR or a variability of CL, such as beat-to-beat difference in HR or CL, or short-term variance or standard deviation of HR or CL).  
Re Claim 27, Claim 27 is rejected under substantially the same basis as claim 11. 
Re Claim 12, An discloses that the at least one heart beat variability metric comprises at least one heart rate variability metric (para. [0057], HR feature can include a variability of HR or a variability of CL, such as beat-to-beat difference in HR or CL, or short-term variance or standard deviation of HR or CL, para. [0094]. [0099], one or more electrophysiological events such as a P wave, an R wave, a T wave, a QRS 
Re Claim 28, Claim 28 is rejected under substantially the same basis as claim 12. 
Re Claim 13, An discloses that the first signal and the second signal comprise a common signal (the following citations disclose that the contextual condition can be measured by accelerometer and the heart beat variability metric also can be measured by accelerometer, thereby both first signal and second signal comprising a common signal that is movement signal: para. [0054], [0094] discloses that one or more mechano-physiologic events can be extracted from cardiac mechanical signals, including S1, S2, S3, or S4 heart sound from the sensed heart sound signal, peak or trough impedance from the cardiac impedance signal, or peak or trough blood pressure from the blood pressure signal, among others. One or more HR features can be generated using the detected electrophysiological events or the detected mechano-physiologic events. Examples of HR feature can include HR or cycle length (CL), or a variability of HR or a variability of CL; para. [0055] discloses that the cardiac activity sensor circuit can detect from the cardiac mechanical signal mechano-physiologic events indicative of a specified state during a cardiac contraction cycle such as atrial contraction, ventricular contraction, end of emptying, or end of filling, among others. Examples of the mechano-physiologic events can include S1, S2, S3, or S4 heart sound from the sensed heart sound signal, peak or trough impedance from the cardiac impedance signal, or peak or trough blood pressure from the blood pressure signal, among others – discloses that second signal is measured by accelerometer; para. [0093] discloses that the cardiac mechanical signal include a heart sound signal sensed by an accelerometer or a microphone; para. [0077], posture or activity level detector 423 can be coupled a sensor such as an accelerometer and detect a posture of the patient as being one of two or more posture states including, for example, a supine or upright position; para. [0078], sleep/awake state detector 424 can be configured to receive an indication of a change from a sleep state to an awake state using a sleep detector. Examples of the sleep detector can include 
Re Claim 14, An discloses that the one or more sensors comprise a plurality of electrodes, and wherein the at least one second signal comprises a cardiac electrogram signal received from at least two of the plurality of electrodes (para. [0093], a subcutaneous electrocardiogram (ECG) such as sensed by electrodes placed subcutaneously; para. [0099], cardiac electrical activity can be sensed using a physiology sensor or a plurality of electrodes attached to or implanted within the patient body).  
Re Claims 15 and 16, An discloses that the medical device is implanted within the patient, wherein the medical device comprises a housing subcutaneously implanted in the patient, and wherein the one or more sensors are positioned on or within the housing (para. [0041], IMD 110 can include one or more monitoring or therapeutic devices such as a subcutaneously implanted device; para. [0099], subcutaneous ECG; para. [0075], [0070], fig. 4, discloses one or more sensors). 
Re Claims 29 and 30, Claims 29 and 30 are rejected under substantially the same basis as claims 15 and 16.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20150342540), hereinafter “An”, in view of Blake et al. (US 2016/0367157), hereinafter “Blake”. 
Re Claim 3, An discloses the claimed invention substantially as set forth in claims 1 and 2. 
	An discloses that the difference between the first value of the at least one heart beat variability metric and the second value of the at least one heart beat variability metric corresponds to a current activity cycle of the patient, an activity cycle comprising a period of time in which the processing circuitry both determines that the activity state of the patient satisfies the at least one inactivity criterion and determines that the activity state of the patient no longer satisfies the at least one inactivity criterion (fig. 8, para. [0098], evaluating current HR features under current contextual conditions and please refer to the citations from claim 1 for determining the first value and the second value). 
	An is silent regarding the heart beat variability difference threshold value being based on one or more values of the difference between the first value of the at least one heart beat variability metric and the second value of the at least one heart beat variability metric that correspond to one or more previous activity cycles of the patient.  
	Blake discloses HRV monitoring system in order to detect cardiac conditions using different HRV metric as shown in fig. 2 (fig. 2 discloses HRV metrics used to detect postoperative ischemia, apnea, cardiac health, cardiac arrhythmia and etc.). Blake teaches that microcontroller is used to actively set or dynamically adjust the threshold based on the magnitude variation of the R wave between different users or historic data stored within the memory (para. [0070], para. [0076], the threshold may be a predetermined value stored within the memory or a dynamically set value constantly refreshed based 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify An, by setting the heart beat variability difference threshold value to be based on one or more values of the difference between the first value of the at least one heart beat variability metric and the second value of the at least one heart beat variability metric that correspond to one or more previous activity cycles of the patient, as taught by Blake, for the purpose of detecting heart condition (para. [0021], [0102], fig. 17, fig. 18). 
Re Claim 19, Claim 19 is rejected under substantially the same basis as claim 3. 

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20150342540), hereinafter “An”, in view of Perschbacher et al. (US 2013/0150912), hereinafter “Perschbacher”. 
Re Claim 4, An discloses the claimed invention substantially as set forth in claims 1 and 2. 
	An discloses that the at least one second signal is a current at least one second signal, the first value of the at least one heart beat variability metric is a current first value of the at least one heart beat variability metric, and the second value of the at least one heart beat variability metric is a current second value of the at least one heart beat variability metric (fig. 8, para. [0098], evaluating current HR features under current contextual conditions and please refer to the citations from claim 1 for determining the first value and the second value).  
	An discloses measuring the at least one second signal with at least two of a plurality of electrodes (para. [0093], a subcutaneous electrocardiogram (ECG) such as sensed by electrodes placed subcutaneously; para. [0099], cardiac electrical activity can be sensed using a physiology sensor or a plurality of electrodes attached to or implanted within the patient body). 

Perschbacher discloses methods and systems for identifying and using heart rate variability and heart rate variation to identify patients at an elevated risk of death (abstract). Perschbacher teaches computing patient metric which includes a heart rate variation metric or a heart rate variability metric and comparing the heart rate metric being compared to a corresponding baseline or threshold metric, such as to determine whether a particular therapy is recommended (para. [0052], when the determined heart rate variability is low compared to the baseline (e.g., corresponding to a relatively static heart rate), a rate-responsive pacing therapy can be indicated. When the determined heart rate variability is high compared to the baseline (e.g., corresponding to a relatively dynamic heart rate), a rate-responsive pacing therapy can be contraindicated. When a patient with low heart rate variability receives a rate-responsive pacing therapy, the patient's survival probability can be improved). Perschbacher discloses that the current heart rate metric is compared to a threshold metric which corresponds to a baseline. Perschbacher also discloses the heart rate metric measured via ECG or acoustic sensor (para. [0042], [0118], heart rate detector including one or more electrodes). 

Re Claim 20, Claim 20 is rejected under substantially the same basis as claim 4. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20150342540), hereinafter “An”, in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Re Claim 31, An discloses the claimed invention substantially as set forth in claims 17 and 29. 
	An is silent regarding the implantable medical device comprises a leadless implantable medical device. 
	Hou discloses leadless implantable medical device (fig. 3C, para. [0088]) for the purpose of delivering various therapy pacing (para. [0082]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify An, by adding a leadless implantable medical device, as taught by Hou because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, An’s implantable medical device with leads and Hou’s leadless 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/V.V.H./
Vynn Huh, February 26, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792